                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION – CINCINNATI

 PHILLIP RAMSEY,                        :   Case No. 1:16-cv-1059
                                        :
                   Plaintiff,           :   Judge Matthew W. McFarland
                                        :
             v.                         :
                                        :
 RECEIVABLES PERFORMANCE                :
 MANAGEMENT, LLC, et al.,               :
                                        :
                   Defendants.          :
______________________________________________________________________________

                              BRIEFING ORDER
______________________________________________________________________________

      This case is before the Court following a status conference on May 3, 2021 and the

parties’ subsequent emails on May 10, 11, and 18, 2021. The parties have discussed the

recent Supreme Court decision in Facebook, Inc. v. Duguid, 141 S. Ct. 1163 (2021), as it

relates to this Court’s ruling on the cross motions for partial summary judgment (Doc.

120). The parties propose that each side submit a 15-page brief supplementing their

respective motions for summary judgment. Each side would then file a 10-page response

to the other party’s supplement brief. No reply briefs would follow, but the parties do

request oral argument. The parties were unable, however, to reach an agreement as to

whether the Court should vacate its prior Order resolving the motions for partial

summary judgment.

      The parties’ proposal is granted in part and denied in part. The Court will permit

the parties to engage in briefing as to the effect of Duguid on its Order. The parties’
proposal to “supplement” their Fed. R. Civ. P. 56 motions, however, cannot be adopted,

because the Court has ruled on those summary judgment motions and terminated them

from its docket. As such, the Rule 56 motions are resolved. The parties may, however,

move for reconsideration of the Court’s ruling on those motions under an applicable

Federal Rule of Civil Procedure, such as Rule 60(b). Such motions shall be limited to 15

pages and due on June 25, 2021. Responses shall be limited to 10 pages and due on July

9, 2021. Any replies shall be limited to 3 pages and due on July 16, 2021. The Court will

contact the parties if it finds oral argument necessary.

       The parties also advise that they are unable to agree on whether the Court should

set aside, or vacate, its prior Order resolving their motions for partial summary judgment.

For that reason, they propose proceeding with the June 1, 2021 status conference. The

point of their proposed post-Rule 56 briefing, however, is to determine whether the Order

will be vacated or not. The Court will make that determination. Accordingly, this matter

does not require the parties’ agreement or further discussion.        As such, the Court

VACATES the telephonic status conference scheduled for June 1, 2021 at 11:30 A.M.

       IT IS SO ORDERED.
                                                   UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF OHIO


                                             By:
                                                   JUDGE MATTHEW W. McFARLAND




                                             2
